DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Claim Status and Formal Matters
	This action is in response to papers filed 4/11/2022.
	Claims 1-4, 7 and 9 are pending.
Applicant's election with traverse of group I, claims 1-4, formula (1), R1 is H, X is S-Z+ , Bs1 is a pyrimidine base represented by Formula (3), R4 is propynyl group in the reply filed on 3/12/2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully wishes to point out that Oka does not disclose that a hydrogen atom bonded to a carbon atom at 5- position of the pyrimidine base is substituted with a propynyl group as in Formulae (1) and  (2).  In addition, as shown in Table 4 and paragraph [0128] of the present  specification, Example 5, in which the hydrogen atom bonded to a carbon atom at 5-position of the pyrimidine base is substituted with a propynyl group, shows beneficial characteristics as a nucleic acid oligomer (the oligomers of the present claims have excellent double-strand forming ability with a complementary strand, even though stability is much higher that natural form oligomers as described in paragraphs [0001] to [0008] of the present specification).   This is not found persuasive because Oka and Wagner (science (1993) volume 260, pages 1510-1513) render the claim obvious.  Thus the claims lack a special technical feature over the prior art and unity of invention. 
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/12/2021.
Claims 1-2 have been amended.
Claims 1-4 are being examined.
The objection to the claim 1 has been withdrawn in view of the amendments
Priority
The instant claims are drawn to filed 03/04/2019 is a national stage entry of PCT/JP2017/009566 with an international filing date: 03/09/2017and claims foreign priority to JP2016-046181 , filed 03/09/2016. It is noted the foreign priority document is in Japanese and no certified translation in the filed folder.
Claim Objections
Claims 2 objected to because of the following informalities: 
Claim 2  recites “general formulae.”  Claims are more concise and clear when they use the same spelling and terminology throughout.  Thus the claim should be amended to recite, “general formula”.
  Appropriate correction is required.
Response to Arguments
The response traverses the objection asserting the amendment has overcome the issues.  This argument has been thoroughly reviewed but is not considered persuasive as claim 2 still recites, “general formula.”   Further as indicated in the objection the claims do not use consistent language (or spelling throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka ( J Am Chem Soc (2008) volume 130, pages 16031-16037)  and Wagner (science (1993) volume 260, pages 1510-1513).
Claim 1 has been amended to recite, “wherein when X is S-Z+, general formulae (1) and (2) represent Rp configuration, and when X is BH3-Z+ , general formulae (1) and (2) represent Sp configuration.”  The broadest reasonable interpretation is the recitation is conditional and requires one or the other.
Oka teaches the structure  sugar of general formula 1 (scheme 2, page 16034) and a 10mer of thymidine with a phosphate sulfur linkage (table 3). Oka discloses producing an oligonucleotide linked by (Rp)-phosphorothioate internucleotide bonds (abstract, page 16035, left column, "Automated SolidPhase Synthesis of Stereoregular PS-ODNs" section, table 3, and fig. 3) and also discloses an oligonucleotide having 10 consecutive thymines being produced (table 3) and the presence of ammonium ions that are countercations (scheme 2).

    PNG
    media_image1.png
    123
    358
    media_image1.png
    Greyscale

Oka does not specifically teach a propynyl at the 5 position of the pyrimidine.
However, Wagner (abstract, fig. 1, table 1,), substituting the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base with various substituents is widely and commonly performed in the relevant technical field. Moreover, Wagner teaches it is known that binding affinity to a target RNA increases as a result of substituting, with a 1-propynyl group, the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base of an antisense oligonucleotide having phosphorothioate bonds.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior the effective filing date of the claims to substitute the pyrimidine with a propynyl position at position 5 in the phosphorothioate 10mer of thymine of Oka.  The artisan would be motivated as Wagner teaches the pyrimidine with a propynyl position at position 5 increases binding affinity to an RNA target.  The artisan would have a reasonable expectation of success as the artisan is combining known nucleotide analogs.
With regards to claim 2, Wagner (abstract, fig. 1, table 1,), substituting the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base with various substituents is widely and commonly performed in the relevant technical field. Moreover, as disclosed Wagner , it is known that binding affinity to a target RNA increases as a result of substituting, with a 1-propynyl group, the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base of an antisense oligonucleotide having phosphorothioate bonds.
With regards to claim 3-4, Oka teaches a 10mer of thymine with Sp or Rp configuration.
Response to Arguments
The response traverses the rejection by asserting, “The claims as amended are directed to a nucleic acid oligomer from 3 to 50 continuous bases, and which specifies that when X is certain groups a particular chirality is observed for the molecules. The term continuous implies that all the units are of the same chiraitly, which is not observed in the cited art..”  This argument has been thoroughly reviewed but is not considered persuasive as Oka teaches

    PNG
    media_image1.png
    123
    358
    media_image1.png
    Greyscale

Thus Oka teaches 3 to 5 nucleotides with the linkage of the claims with all being in the Rp or Sp linkage.  Thus the argument is not consistent with the art of record.  
The response continues by arguing the teachings of Wagner.  This argument has been thoroughly reviewed but is not considered persuasive as Wagner is being relied up for teaching propynyl at the 5 position of the pyrimidine.
The response continues by providing arguments with respect to the synthesis methods of Wagner.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is to a composition and not methods of synthesis which is obvious over the art.  Further the rejection is an obviousness type rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response further asserts an unexpected result of greater stability relative to un modified RNA oligomer when the propnyl is substituted.  This argument has been thoroughly reviewed but is not considered persuasive as Wagner teaches it is known that binding affinity to a target RNA increases as a result of substituting, with a 1-propynyl group, the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base of an antisense oligonucleotide having phosphorothioate bonds.
.
Summary
No claims are allowed.
Verma (Annu. Rev. Biochem. 1998. 67:99–134) may be of interest in the case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634